DETAILED ACTION
Claims 1-20, 22, 30, and 37 are canceled.  Claims 21, 29, and 36 are currently amended.  An action on the merits of pending claims 21, 23-29, 31-36, and 38-40 appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Response to Amendment
	Acknowledgment is made to Applicant’s Remarks filed 1/4/21.
Claim Rejections - 35 USC § 103
Claims 21, 23, 24, 29-31, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. U.S. 20110118727 (Fish) in view of Cholette et al. US 20140276124 (Cholette) and Shimada US 20140303617 (Shimada). 
Regarding claims 21 and 41, Fish teaches determining thickness of the tissue to be ablated (par. [0011] wherein the calculated value is indicative of a predicted lesion depth); selecting an ablation temperature from a range of ablation temperature values pre-defined for the tissue to be ablated (par. [0149] says that the temperature is calculated with equations par. [0121] says how the equations and the results are stored in memory as a look up table); determining a tissue temperature optimal for effective lesion formation through the entire thickness of the tissue (par. [0149] describes how the temperature can be calculated at any depth of the lesion), wherein the optimal 
Fish does not explicitly teach determining the blood flow rate associated with the tissue to be ablated and wherein determining the tissue temperature optimal for effective lesion formation is based on the determined blood flow rate associated with the tissue to be ablated.
Cholette, in an analogous method for determining ablation parameters, teaches determining change of blood flow rate by measuring it prior, during, and after ablation (par. [0062]).  The temperature is monitored and it changes due to blood flow rate (par. [0008]).
Shimada, in an analogous method for determining ablation parameters, teaches using signals and reciving data from the signals to determine the ablation planning (par. [0042]).  The stimulation is used to determine blood flow rate (pars. [0100] and [0101].
It would have been obvious at the time for a person of ordinary skill in the art to modify the method of Fish to measure blood flow rate to determine the ablation planning as taught by Cholette and Shimada because change in blood flow rate is an indicator of the efficacy of denervation (Cholette par. [0074] and Shimada par. [0100]).
Regarding claim 23, Fish teaches measuring real-time time duration during which ablative energy is applied by the ablative tip to the tissue (par. [0112] discloses how real-time data is being sent to the memory, one part of the data is the ablation power being sent to the ablation generator and then to the electrodes on the tip of the catheter); determining whether the real-time time duration exceeds the optimal time duration (par. [0150] discloses how the real-time temperature can be compared to the 
Regarding claim 24, Fish teaches applying ablative energy to the tissue for the optimal time duration based on the amount of the ablative power delivered at the ablative tip, resulting in effective lesion formation in the tissue (par. [0080] discloses how there can be a signal sent to the ablation generator based upon the time interval since the ablation time can be calculated then that could be a signal that is sent to the ablation generator to indication the ablation power needed to be delivered and the lesion formation right after initiation with the tissue).
Regarding claim 29, Fish teaches a processor; and a memory coupled to the processor (par. [0059] discloses the ECU being made of a microprocessor, par [0065] and Fig. 1 disclose a storage or memory being located in the ECU), wherein the memory comprises: a tissue temperature determination module configured for: determining a thickness of tissue to be ablated (par. [0108] discloses the equation to determine thickness and the results being stored in memory); selecting an ablation temperature from a range of ablation temperature values pre-defined for the tissue to be ablated (par. [0149] says that the temperature is calculated with equations par. [0121] says how the equations and the results are stored in memory as a look up table); and determining a tissue temperature optimal for effective lesion formation through the 

Cholette, in an analogous method for determining ablation parameters, teaches determining change of blood flow rate by measuring it prior, during, and after ablation (par. [0062]).  The temperature is monitored and it changes due to blood flow rate (par. [0008]).
Shimada, in an analogous method for determining ablation parameters, teaches using signals and reciving data from the signals to determine the ablation planning (par. [0042]).  The stimulation is used to determine blood flow rate (pars. [0100] and [0101].
It would have been obvious at the time for a person of ordinary skill in the art to modify the method of Fish to measure blood flow rate to determine the ablation planning as taught by Cholette and Shimada because change in blood flow rate is an indicator of the efficacy of denervation (Cholette par. [0074] and Shimada par. [0100]).
Regarding claim 31, Fish teaches measuring real-time time duration during which ablative energy is applied by the ablative tip to the tissue (par. [0112] discloses how real-time data is being sent to the memory, one part of the data is the ablation power being sent to the ablation generator and then to the electrodes on the tip of the catheter); determining whether the real-time time duration exceeds the optimal time duration (par. [0150] discloses how the real-time temperature can be compared to the optimal temperature, par. [0152] discloses how the comparison can be switched to time); and generating a second signal to discontinue supply of the ablative power to the .
Claims 25-27 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, Cholette, and Shimada as applied to claims 21 and 29 above, and further in view of He et al. U.S. 6423057 (He).
Regarding claims 25 and 27, Fish discloses the method of claim 21, as disclosed above.
Fish further teaches (a) computing a tissue temperature associated with a first layer of the tissue (par. [0061] a predicted temperature of the tissue a predetermined depth below the surface of the tissue, the predetermined depth could be the first layer of tissue); (b) determining whether the tissue temperature is less than the ablation temperature (par. [0150] indicates that there is a comparison between the real tissue temperature and the temperature calculated for the ablation procedure); (c) if the tissue temperature is less than the ablation temperature, incrementing time duration required for ablating the tissue and repeating the steps (a) and (b); 
Fish, Cholette, and Shimada do not explicitly teach (d) if the tissue temperature is greater than or equal to the ablation temperature, determining whether the tissue temperature is less than a coagulation temperature; (e) if the tissue temperature is equal to or greater than the coagulation temperature, declaring the tissue temperature as non-optimal for effective lesion formation and repeating (f) if the tissue temperature is less than the coagulation temperature, incrementing depth value which corresponds to 
He, in an analogous method, teaches determining whether the tissue temperature is less than a coagulation temperature if the tissue temperature is greater than or equal to the ablation temperature (column 6 lines 40-60 it states the range for ablating tissue and says that if the tissue temperature is to high the blood will coagulate), declaring the tissue temperature as non-optimal for effective lesion formation if the tissue temperature is equal to or greater than the coagulation temperature (column 2 lines 10-20 says that a lesion cannot form when the tissue temperature is so high that the tissue starts to char or there is coagulation), incrementing a depth value which corresponds to a next layer in the tissue if the tissue temperature is less than the coagulation temperature (column 9 lines 35-46 it states that the operator can continue through impending tissue if the tissue temperature that is being monitored doesn’t get high enough to cause coagulation), determining whether the tissue temperature is less than the ablation temperature (column 6 lines 40-42  (column 6 lines 40-53 teach that the temperature must be at least 45 degrees Celsius and it must not exceed 100 degrees Celsius, thus anything in the range can be chosen).
It would have been obvious at the time for a person of ordinary skill in the art to modify the method of Fish, Cholette, and Shimada with the incrementing and comparing the coagulation temperature values as taught by He because the method would be more precise for introducing a temperature and the lesion depth to the tissue and it provides more quantitative and qualitative measurements to the procedure (He column 2 lines 52-60).  The combination of Fish, Cholette, Shimada and He would teach the repeating steps.  Fish in par. [0152] says that all of the steps of evaluation are repeated until the procedure is terminated.  Thus, since there is no phrasing that a step must come before another or the method must loop back before proceeding it would meet the limitations of the claim because the steps are continually repeated regardless of the outcome.
Regarding claim 26, Fish further teaches computing the time duration taken for ablating the entire tissue at the optimal tissue temperature (par. [0142-0148] goes in depth on how the equations are used to calculate the time based on the temperature, par. [0149] simply says how temperature is calculated as well as time based upon equation 9).
Regarding claims 32 and 34, Fish discloses the system of claim 29, as disclosed above.

Fish, Cholette, and Shimada do not explicitly teach (d) if the tissue temperature is greater than or equal to the ablation temperature, determining whether the tissue temperature is less than coagulation temperature; (e) if the tissue temperature is equal to or greater than the coagulation temperature, declaring the tissue temperature as non-optimal for effective lesion formation and repeating steps (a), (b), (c) and (d); (f) if the tissue temperature is less than the coagulation temperature, incrementing depth value which corresponds to a next layer in the tissue; (g) determining whether the depth value exceeds the thickness of the tissue; (h) if the depth value does not exceed the thickness of the tissue, repeating the steps (a) and (b); and (i) if the depth value exceeds the thickness of the tissue, declaring the tissue temperature as optimal for the effective lesion formation and selecting another ablation temperature from the range of ablation temperature values. However, Fish does teach how to determine the depth value (par. [0061]). One of ordinary skill in the art at the time would be able to compare the thickness of the tissue to the predicted depth value.  They would perform this 
He, in an analogous method, teaches determining whether the tissue temperature is less than a coagulation temperature if the tissue temperature is greater than or equal to the ablation temperature (column 6 lines 40-60 it states the range for ablating tissue and says that if the tissue temperature is to high the blood will coagulate), declaring the tissue temperature as non-optimal for effective lesion formation if the tissue temperature is equal to or greater than the coagulation temperature (column 2 lines 10-20 says that a lesion cannot form when the tissue temperature is so high that the tissue starts to char or there is coagulation), incrementing a depth value which corresponds to a next layer in the tissue if the tissue temperature is less than the coagulation temperature (column 9 lines 35-46 it states that the operator can continue through impending tissue if the tissue temperature that is being monitored doesn’t get high enough to cause coagulation), determining whether the tissue temperature is less than the ablation temperature (column 6 lines 40-42 teaches the temperature range that the tissue must be to perform the ablation thus if the tissue is not being ablated the tissue temperature is too low) and selecting another ablation temperature from the range of ablation temperature values (column 6 lines 40-53 teach that the temperature must be at least 45 degrees Celsius and it must not exceed 100 degrees Celsius, thus anything in the range can be chosen).
It would have been obvious at the time for a person of ordinary skill in the art to modify the method of Fish, Cholette, and Shimada with the incrementing and comparing the coagulation temperature values as taught by He because the method would be 
Regarding claim 33, Fish further teaches computing the time duration taken for ablating the entire tissue at the optimal tissue temperature (par. [0142-0148] goes in depth on how the equations are used to calculate the time based on the temperature, par. [0149] simply says how temperature is calculated as well as time based upon equation 9).
Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, Cholette, and Shimada as applied to claims 21 and 29 above, and further in view of Case et al. U.S. 20130317363 (Case)
Regarding claims 28 and 35, Fish further teaches displaying the ablation temperature on a display unit.
Fish, Cholette, and Shimada do not explicitly teach displaying the optimal time duration corresponding to the optimal tissue temperature on a display unit.
Case teaches teach displaying the optimal time duration corresponding to the optimal tissue temperature on a display unit (par. [0079] teaches how the time and 
It would have been obvious at the time for a person of ordinary skill in the art to combine what it taught in Fish, Cholette, and Shimada to display optimal time deration as in Case to allow for more information to be accessible to the user.  This will lead to a better device to user interface which allows the user to better interact with the device (Case par. [0019]).
Claim 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Krocak U.S. 20140058244 (Krocak), Cholette, and Shimada.
Regarding claim 36, Fish teaches determining a thickness of tissue to be ablated (par. [0011] wherein the calculated value is indicative of a predicted lesion depth); selecting an ablation temperature from a range of ablation temperature values pre-defined for the tissue to be ablated (par. [0149] says that the temperature is calculated with equations par. [0121] says how the equations and the results are stored in memory as a look up table); determining a tissue temperature optimal for effective lesion formation through the entire thickness of the tissue (par. [0149] describes how the temperature can be calculated at any depth of the lesion), wherein the optimal tissue temperature corresponds to the selected ablation temperature; determining an optimal time duration needed for effective lesion formation through the entire thickness of the tissue at the optimal tissue temperature (par. [0142-0148] goes in depth on how the equations are used to calculate the time based on the temperature, par. [0149] simply says how temperature is calculated as well as time based upon equation 9); and generating a first signal indicating an amount of ablative power to be delivered to an 
Fish does not explicitly teach a non-transitory computer-readable storage medium.
Krocak teaches non-transitory computer-readable storage medium (par [0115] the code can be tangibly stored on one or more volatile, non -transitory, or non-volatile tangible computer-readable media).
It would have been obvious for one of ordinary skill in the art at the time to combine what is taught in Fish and Krocak.  Fish describes an electronic control unit (ECU) (Fish par. [0009]) that has all of the capabilities of the non-transitory computer-readable medium so based upon substitution one of ordinary skill in the art at the time would have expected the same results when substituting in the non-transitory computer-readable medium for the ECU.
Fish does not explicitly teach determining the blood flow rate associated with the tissue to be ablated and wherein determining the tissue temperature optimal for 
Cholette, in an analogous method for determining ablation parameters, teaches determining change of blood flow rate by measuring it prior, during, and after ablation (par. [0062]).  The temperature is monitored and it changes due to blood flow rate (par. [0008]).
Shimada, in an analogous method for determining ablation parameters, teaches using signals and reciving data from the signals to determine the ablation planning (par. [0042]).  The stimulation is used to determine blood flow rate (pars. [0100] and [0101].
It would have been obvious at the time for a person of ordinary skill in the art to modify the method of Fish and Krocak to measure blood flow rate to determine the ablation planning as taught by Cholette and Shimada because change in blood flow rate is an indicator of the efficacy of denervation (Cholette par. [0074] and Shimada par. [0100]).
Regarding claim 38, Fish further teaches measuring real-time time duration during which ablative energy is applied by the ablative tip to the tissue (par. [0112] discloses how real-time data is being sent to the memory, one part of the data is the ablation power being sent to the ablation generator and then to the electrodes on the tip of the catheter); determining whether the real-time time duration exceeds the optimal time duration (par. [0150] discloses how the real-time temperature can be compared to the optimal temperature, par. [0152] discloses how the comparison can be switched to time); and generating a second signal to discontinue supply of the ablative power to the ablative tip if the real-time time duration exceeds the optimal time duration (par. [0150] .
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Krocak, Cholette, and Shimada, as applied to claim 36, and further in view of He.
Regarding claims 39 and 40, Fish and Krocak the storage medium of claim 36, as taught above.
Fish further teaches (a) computing a tissue temperature associated with a first layer of the tissue (par. [0061] a predicted temperature of the tissue a predetermined depth below the surface of the tissue, the predetermined depth could be the first layer of tissue); (b) determining whether the tissue temperature is less than the ablation temperature (par. [0150] indicates that there is a comparison between the real tissue temperature and the temperature calculated for the ablation procedure); (c) if the tissue temperature is less than the ablation temperature, incrementing time duration required for ablating the tissue and repeating the steps (a) and (b); 
Fish, Krocak, Cholette, and Shimada do not explicitly teach (d) if the tissue temperature is greater than or equal to the ablation temperature, determining whether the tissue temperature is less than coagulation temperature; (e) if the tissue temperature is equal to or greater than the coagulation temperature, declaring the tissue temperature as non-optimal for effective lesion formation and repeating steps (a), (b), (c) and (d); (f) if the tissue temperature is less than the coagulation temperature, incrementing depth value which corresponds to a next layer in the tissue; (g) 
He, in an analogous storage, teaches determining whether the tissue temperature is less than a coagulation temperature if the tissue temperature is greater than or equal to the ablation temperature (column 6 lines 40-60 it states the range for ablating tissue and says that if the tissue temperature is to high the blood will coagulate), declaring the tissue temperature as non-optimal for effective lesion formation if the tissue temperature is equal to or greater than the coagulation temperature (column 2 lines 10-20 says that a lesion cannot form when the tissue temperature is so high that the tissue starts to char or there is coagulation), incrementing a depth value which corresponds to a next layer in the tissue if the tissue temperature is less than the coagulation temperature (column 9 lines 35-46 it states that the operator can continue through impending tissue if the tissue temperature that is being monitored doesn’t get high enough to cause coagulation), determining whether the tissue temperature is less than the ablation temperature (column 6 lines 40-42 teaches the temperature range that the tissue must be to perform the ablation thus if the  (column 6 lines 40-53 teach that the temperature must be at least 45 degrees Celsius and it must not exceed 100 degrees Celsius, thus anything in the range can be chosen).
It would have been obvious at the time for a person of ordinary skill in the art to modify the method of Fish, Krocak, Cholette, and Shimada with the incrementing and comparing the coagulation temperature values as taught by He because the method would be more precise for introducing a temperature and the lesion depth to the tissue and it provides more quantitative and qualitative measurements to the procedure (He column 2 lines 52-60).  The combination of Fish, Krocak, Cholette, Shimada and He would teach the repeating steps.  Fish in par. [0152] says that all of the steps of evaluation are repeated until the procedure is terminated.  Thus, since there is no phrasing that a step must come before another or the method must loop back before proceeding it would meet the limitations of the claim because the steps are continually repeated regardless of the outcome.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. The applicant argues Fish, Cholette, and Shimada separately to show that the limitation of “determining the blood flow rate associated with the tissue to be ablated and wherein determining the tissue temperature optimal for effective lesion formation is based on the determined blood flow rate associated with the tissue to be ablated”.  The formulation of ablation plan is made in majority by Fish but as the applicant states Fish is deficient in blood flow rate.  However, Fish does teach how temperature is .  
Last, the applicant states that “This, in fact, teaches away form the subject matter of independent claim 21”.  However, the examiner is not sure what the “this” is since the previous sentence states that assuming the references could be combined, one of ordinary skill of the art would not come to the recited claim language.  Therefore, the applicant did not argue teaching away.  Thus, the applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794